11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Isidro Martinez Ramirez
            Appellant
Vs.                  No. 11-03-00360-CV – Appeal from Scurry County
Officer Merritt, CO
            Appellee
 
            Isidro Martinez Ramirez has filed a notice of appeal challenging the trial court’s ruling on
a petition to perpetuate testimony.  On November 7, 2003, the clerk of this court notified the parties
that this order did not appear to be a final, appealable order.  In the November 7 letter, we directed
Ramirez to respond within 15 days showing grounds for continuing the appeal.
            Ramirez has responded by filing a request to convert his appeal into a mandamus proceeding. 
His request is granted, and his arguments will be addressed by this court in Cause No. 11-03-00399-CV.
            Ramirez’s appeal concerning the petition to perpetuate testimony in Trial Court Cause No.
21,699 is dismissed for want of jurisdiction.
 
                                                                                    PER CURIAM
 
December 11, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.